Title: To James Madison from Thomas Auldjo, 9 December 1804 (Abstract)
From: Auldjo, Thomas
To: Madison, James


9 December 1804, Cowes, “Consulate of Poole.” “Having a Ship bound direct for NewYork I consider it my duty to avail myself of the opportunity to inform you that a rupture between this Country & Spain is now no longer considered as a matter of doubt, but of Certainty, as by the accounts just arrived from Spain of a late date, the British Minister at Madrid had got his passports to leave that Country.
“The navigation of America in these seas meets with little interruption & the captures & detentions of their Ships are less frequent than last war. Within my district there have occurred only two instances for sometime past.
“Provisions are risen to enormous prices here—Wheat is 13/ Barley 7/6 Oats 4/ ⅌ Bushel all Winchester measure & it is not expected that there will be much reduction from these prices till towards the next Summer, when they may be affected by a promising appearance of a new Crop.”
